Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 27 April, 2021. After entry of the amendment claims 91, 92, 94, 95, 97-107, and 113-117 are pending and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statements filed 10 May, 2021, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 22 December, 2020, have been reviewed and are acceptable.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 91, 92, 94, 95, 97-107, and 113-117 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The claims are broadly directed toward a method of treating or reducing any metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claim breadth is considerable and encompasses the treatment of any type of cancer. This term cancer encompasses a large genus of genotypically and phenotypically distinct cell types including carcinomas, sarcomas, lymphomas, leukemias, germ cell tumors, and blastomas. Each of these cancer types also consists of genotypically and phenotypically distinct cell types that are difficult to treat (Januškevičienė and Petrikaitė, 2019; Liu et al., 2020). For example, sarcomas can arise from bone, cartilage, fat, or nerves. Lymphomas and leukemias arise from hematopoietic cells. The claims also encompass the administration of any DENV. The dengue viruses comprise at least five unique serotypes (DENV1-5). Moreover, these viruses exist as a genotypically and phenotypically distinct quasispecies (Wang et al., 2002). The disclosure fails to provide a sufficient number of working examples. It appears that only two DENV isolates were employed (#1584 and #1710) and a limited number of murine melanoma cell lines were examined. Considering the unpredictability in the art associated with the treatment of cancers and the quasispecies nature of DENV which leads to a swarm of viruses with different properties, a much larger number of representative species would be required.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of the claimed invention at the time of filing.
Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 91, 92, 97, 98, 99, 102, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 6 of U.S. Patent No. 6,048,686 (Lyday, B. W., and R. K. Brown, issued 11 April, 2000). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘686 patent are directed toward a method treating a cancer patient comprising administering a DENV to said subject wherein said subject displays a fever in excess of 103.5˚F. Both claims involve the same active method steps involving administration of a DENV to a subject for the purpose of inducing an anti-cancer immune response. Moreover, the generation of a fever in response to administration of a DENV is part of the innate immune response. Finally, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

	Claims 91, 92, 97-99, 102-104, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, and 11-30 of U.S. Patent No. 6,524,587 B1 (Lyday, B. W., issued 25 February, 2005). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘587 patent are directed toward a method treating a cancer patient comprising administering a DENV to said subject wherein said subject displays a fever in excess of 103.5˚F. Both claims involve the same active method steps involving administration of a DENV to a subject for the purpose of inducing an anti-cancer immune response. Moreover, the generation of a fever in response to administration of a DENV is part of the innate immune response. Finally, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

	Claims 91, 97-99, 102-104 and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,730,989 B2 (Lyday, B. W., issued 15 August, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘989 patent are directed toward a method of treating a cancer patient comprising administering a DENV and pulsed dendritic cells (DCs). The claims of the instant application do not exclude the administration of other reagents. Both claims involve the administration of a DENV to a subject for the purpose of inducing an anti-cancer immune response. Moreover, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.
        
	Claims 91, 92, 94, 95, 97-99, 102-104, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,849,167 B2 (Lyday, B. W., issued 26 December, 2017). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘167 patent are directed toward a method treating a cancer patient comprising administering a DENV subcutaneously to said subject. Both claims involve the administration of a DENV to a subject for the purpose of inducing an anti-cancer immune response. One of ordinary skill in the art could administer the DENV composition at any one of a number of standard locations (e.g., subcutaneous, oral, mucosal, epidermal, etc.). Moreover, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

	Claims 91, 97-99, 102-104, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,159,727 B2 (Lyday, B. W., issued 25 December, 2018). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘727 patent are directed toward a composition comprising DENV2 strain #1710 formulated for the subcutaneous delivery to a cancer patient. One of ordinary skill in the art would have been motivated to administer the claimed compositions to a cancer subject for the purpose of inducing an anti-cancer immune response. Moreover, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

	Claims 91, 92, 94, 95, 97-99, 102-104, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,357,553 B2 (Lyday, B. W., issued 23 July, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘553 patent are directed toward a method for treating or reducing cancer comprising administering to a subject a DENV, wherein said DENV was isolated from a Vero cell line. Vero cell lines are routinely used to grow DENVs. Moreover, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

	Claims 91, 92, 94, 95, 97-99, 102-104, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,946,080 B2 (Lyday, B. W., issued 16 March, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘080 patent are directed toward a method for treating or reducing cancer comprising administering subcutaneously to a subject a DENV and autologous dendritic cells (DCs). The claims of the instant application do not exclude the administration of other reagents. Both claims involve the administration of a DENV to a subject for the purpose of inducing an anti-cancer immune response. Moreover, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

	Claims 91, 92, 94, 95, 97-99, 102-104, and 113-117 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,357,795 B2 (Lyday, B. W., issued 14 June, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. The claims of the ‘795 patent are directed toward a method for treating or reducing cancer comprising administering DENV and an anti-PD1 antibody. The claims of the instant application do not exclude the administration of other reagents. Both claims involve the administration of a DENV to a subject for the purpose of inducing an anti-cancer immune response. Moreover, metastatic cancer cells are derived from the same original tumor. Accordingly, the claims are not patentably distinct.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91, 92, 94, 95, 97-107, and 113-117 are rejected under 35 U.S.C. § 103 as being unpatentable over Lyday and Brown (U.S. Patent No. 6,048,686, issued 11 April, 2000). The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. Lyday and Brown disclose the administration of DENV to a cancer subject for the purpose of treating or reducing sarcomas or melanomas. Administration of said DENV results in a fever in excess of 103.5˚F. This teaching does not disclose the treatment of metastatic tumors or the various dosages or size reductions claimed. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain the appropriate dosages. Moreover, administration of the DENV in the appropriate dosages would have resulted in the claimed tumor reductions since this is an inherent property of the immune response induced by DENV administration. One of ordinary skill in the art would have also been motivated to treat metastatic cancer cells since they are derived from the same cells in the original tumor.

	Claims 91, 92, 94, 95, 97-107, and 113-117 is rejected under 35 U.S.C. § 103 as being unpatentable over Lyday (U.S. Patent No. 6,524,587 B1, issued 25 February, 2003). The claims of the instant application are directed toward a method of treating metastatic cancer in a subject comprising administering an effective amount of a dengue virus (DENV) to treat said subject. Lyday discloses the administration of DENV to a cancer subject for the purpose of treating or reducing sarcomas or melanomas. Administration of said DENV results in a fever in excess of 103.5˚F. This teaching does not disclose the various dosages or size reductions claimed. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain the appropriate dosages. Moreover, administration of the DENV in the appropriate dosages would have resulted in the claimed tumor reductions since this is an inherent property of the immune response induced by DENV administration. One of ordinary skill in the art would have also been motivated to treat metastatic cancer cells since they are derived from the same cells in the original tumor.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
18 June, 2022